DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.

This action is responsive to the original application filed on 10/17/2018 and the claims filed on 4/21/2021.  Currently, claims 1-20 are pending.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a model generator configured to: obtain information from one or more databases, one or more client devices, or an input recognizer, and generate a plurality of machine learning models based on the obtained information; a model clusterer configured to: obtain the machine learning models from the model generator, and cluster models according to same or similar machine learning model” in claims 1 and 12, and “an input recognizer configured to: receive a request for a model from a client device; provide, based on the request, an indication to a model generator to generate a model; and cluster data to create a training data set”, “a model generator configured to: obtain information from one or more databases, one or more client devices, or an input recognizer, and generate a plurality of machine learning models based on the obtained information and consistent with a requested prediction included in the received information, wherein the requested prediction predicts input of a user based on features extracted from partial inputs; a model clusterer configured to: obtain 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Reasons for Allowance

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:


Claim 1

a model clusterer configured to: obtain the models from the model generator; and automatically generate clusters of the models, the clusters comprising a plurality of the models having at least one of a similar input type or a similar output type; 
at least one processor; and at least one storage medium storing instructions that, when executed, configure the processor to perform operations comprising: 
obtaining, from the model clusterer, a plurality of the clustered models; 
obtaining a training data set consistent with the clustered models from at least one of the database, the client device, or the input recognizer; 
applying the clustered models to the training data set to obtain outputs associated with the clustered models; 
mapping the outputs to features of the clustered models; combining the mapped features into a singular machine learning model; 

store a data structure defining parameters of the trained singular machine learning model; 
retrieve input data for the trained singular machine learning model; 
apply the trained singular machine learning model to the input data to generate results; and 
display the results.

The closest prior art of record Hinton (“Distilling the Knowledge in a Neural Network”) discloses systems and methods for distilling the knowledge in an ensemble of models into a single model, but fails to disclose the clustering, mapping and outputting of the singular trained model to a client device as claimed.

Accordingly, the 35 USC § 103 rejection of claims 1-20 has been withdrawn.

Applicant’s arguments, filed on 4/21/2021, with respect to the 35 USC § 112(b) rejection of claims 1-20 have been fully considered and are persuasive. The 35 USC § 112(b) rejection of claims 1-20 has been withdrawn.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/ALAN CHEN/Primary Examiner, Art Unit 2125                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Structural support for these elements appears to be disclosed in figure 1 and paragraph [0025] of the originally filed specification, as all of these elements appear to be generic computing elements contained in a server.